Citation Nr: 9936171	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disorder as 
secondary to the service connected non-Hodgkin's lymphoma, 
status post small bowel resection and short bowel syndrome 
with malnutrition.

2.  Determination of proper initial rating for recurrent 
kidney stones.

3.  Determination of proper initial rating for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran served in active service from July 1962 to August 
1966. 

In addition, in a June 1999 "Statement of Representative in 
Appeals Case," the veteran's representative indicated that 
the veteran was requesting consideration of a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.

Furthermore, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for an eye disorder as secondary to the service 
connected non-Hodgkin's lymphoma, status post small bowel 
resection and short bowel syndrome with malnutrition, that 
issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claims 
regarding the propriety of the initial evaluations on appeal 
has been obtained.

2.  The veteran's service-connected kidney stone disability 
is characterized by recurrent kidney stone formation, which 
requires regular treatment, including drug therapy.

3.  The veteran's dysthymia is manifested by anxiety, 
depression, and anger, and at least some impairment in 
judgment, and some difficulty maintaining relationships.  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating for 
recurrent kidney stone disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (1999); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The schedular criteria for an initial 30 percent 
evaluation for dysthymia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 
9433 (1999); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in a January 1998 rating decision, the veteran 
was awarded service connection, and a 10 percent disability 
evaluation, for dysthymia, effective August 1997, under 
Diagnostic Code 9433.  Subsequently, in an August 1998 rating 
decision, he was also awarded service connection, and a 10 
percent disability evaluation, for recurrent kidney stones, 
effective August 1997, under Diagnostic Code 7508.  The 
veteran contends that he is entitled to an initial evaluation 
in excess of 10 percent for his kidney stone disability and 
an initial evaluation in excess of 10 percent for his 
service-connected psychiatric disability.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Contentions as to the propriety of an initial evaluation 
following a grant of service connection for a disability also 
present well-grounded claims.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the Board finds that the 
veteran's claims for increased initial ratings are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claims as to the propriety of the 
assigned initial evaluations on appeal has been obtained, as 
reflected by the September 1997 VA examinations described 
below.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Additionally, the Board observes that the Court has noted 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson V. West, 12 Vet. App. 119 
(1999).  Furthermore, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

I.  Recurrent Kidney Stones

With respect to the applicable criteria, under Diagnostic 
Code 7508, nephrolithiasis is rated as hydronephrosis, except 
where the veteran has recurrent stone formation requiring 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times per year, in which case a 
disability rating of 30 percent is assigned.  See 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508 (1999).  Hydronephrosis, 
rated under Diagnostic Code 7509, is assigned a 10 percent 
rating for only an occasional attack of colic, not infected 
and not requiring catheter drainage.  A 20 percent evaluation 
is assigned for frequent attacks of colic requiring catheter 
drainage.  And, where there are frequent attacks of colic 
with infection (pyonephrosis) and kidney function is 
impaired, a 30 percent rating is assigned.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509 (1999).

With respect to the evidence, the evidence includes medical 
records from the Columbia VA Medical Center (VAMC) dated from 
1990 to 1998, and various VA examination and x-ray reports 
dated December 1994, July 1995, and September 1995 which show 
the veteran has been treated since the early 1990s for renal 
impairment in the form of numerous kidney stones, and was 
deemed status post lithotripsy and ureteral stent for stones.  
As well, these records contain September 1997, January 1998 
and March 1998 notations revealing the veteran was on a high 
calorie, high protein diet due to his status post small bowel 
resection, and had good appetite, but continued to complain 
of diarrhea.  He was recommended to consume 2 to 3 cans of 
Ensure per day, and to avoid weight gain.

In addition, a September 1997 VA pyelitis and nephrolithiasis 
examination report reveals the veteran reported prior 
treatment with lithotripsy and removal of stones from ureter 
and kidneys.  He also reported attacks of kidney stones with 
back pain radiating down the flank to the testicles with 
hematuria, passing several stones spontaneously, and having 
to wear an indwelling catheter at times.  Upon examination, 
he was found to have intermittent attacks of urinary tract 
infection (UTI) treated with antibiotics.  His diagnoses 
included nephrolithiasis and recurrent UTI secondary to 
short-bowel syndrome, in turn secondary to non-Hodgkin's 
lymphoma intermittently severely symptomatic; and mild 
elevated blood urea nitrogen (BUN) and creatinine indicating 
early kidney failure.  And, a September 1997 VA Aid and 
Attendance examination report confirms the veteran's 
diagnosis of recurrent kidney stones secondary to small bowel 
syndrome and non-Hodgkin's lymphoma intermittently severely 
symptomatic. 

Medical records from the Mt. Vernon VAMC dated from January 
1993 to April 1998 contain March 1998 notations showing the 
veteran's BUN was 18-28 mg/dl. 

After a review of the evidence, the Board finds that the 
veteran is currently diagnosed with recurrent kidney stones.  
In addition, the Board finds that the evidence establishes 
that the veteran suffers from intermittent attacks of UTI 
thought to be related to recurrent kidney stones.  These UTI 
episodes require frequent treatment with antibiotics.  The 
record reflects that the veteran is on a high calorie, high 
protein diet related to his service connected non-Hodgkin's 
lymphoma, status post small bowel resection.  The record 
reflects that the veteran requires numerous medications for 
control of his calcium balance, including drugs which affect 
the rate of formation of kidney stones.  As such, the Board 
concludes that the initial rating assigned for the veteran's 
recurrent kidney stones should reflect ongoing drug therapy, 
as related to kidney stones and UTIs.  Thus, the criteria for 
a 30 percent initial rating under Diagnostic Code 7508 have 
been met.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(1999). 

The Board has considered whether an initial evaluation in 
excess of 30 percent is warranted under any other applicable 
diagnostic code.  A 60 percent is assigned for constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  While there is evidence that the 
veteran's kidney functioning is deteriorating, the February 
1998 reports of laboratory examinations reflect that his 
hemoglobin was within the normal reference range, his BUN was 
within the normal reference range, and his creatinine was 
1.8, slightly above the listed reference range of .5-1.4.  
Thus, the medical evidence of record does not meet or 
approximate the criteria of definite decrease in kidney 
functioning at this time.  An evaluation in excess of 30 
percent is not warranted based on renal dysfunction.  
38 C.F.R. § 4.115a.  

The medical evidence of record reflects that the veteran's 
blood pressure has ranged from 104/68 and 110/65 in February 
1998 to 120/82 on VA examination in September 1997.  However, 
there is no medical evidence that the veteran's blood 
pressure has exceeded that level during the pendency of this 
claim.  The evidence does not support a finding that an 
evaluation in excess of 30 percent is warranted on the basis 
of the veteran's blood pressure under any applicable 
cardiovascular criteria.  The Board notes in this regard that 
the schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Prior to 
January 1998, the assignment of a 10 percent evaluation for 
hypertensive vascular disease was warranted for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more; or systolic pressure of 160 or more; or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more; or 
systolic pressure is predominantly 200 or more.  See 38 
C.F.R. § 4.104, Code 7101 (1999).  An evaluation in excess of 
30 percent for kidney disability is not warranted with 
reference to the veteran's blood pressure.

The preponderance of the evidence is against a finding that 
the veteran meets the criteria for an evaluation in excess of 
30 percent for recurrent kidney stone disability under any 
applicable diagnostic code.

II.  Dysthymia

The schedular criteria for evaluating mental disorders 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
[DSM-IV].  Under the schedular criteria, a 10 percent 
evaluation for mental disorders, including dysthymia, 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent schedular evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9433 (1999).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

On VA examination in September 1997, the veteran was cordial 
and cooperative; appeared intelligent; had appropriate 
affect, good judgment and good insight; and was oriented to 
time, place and person.  However, he had diminished peer 
relationships, kept to himself, had a bad temper and problems 
with anger, had a variable sleep pattern, and had somewhat 
diminished memory and concentration, although he denied 
having nightmares, crying spells, suicidal ideation, 
hallucinations, delusions, paranoia, or phobias.  He was 
diagnosed with dysthymia, anxiety with underlying depression 
and anger, much of which was deemed to be secondary to 
lymphoma; he was assigned a global assessment of functioning 
(GAF) score of 65.

VA outpatient records dated from February 1997 through April 
1998 reflect that, beginning in late 1997, the veteran, who 
was experiencing marital discord in a marriage contracted 
earlier in 1997, began requiring more frequent outpatient 
mental health treatment to manage his anger and depression.  
VA clinical records associated with the claims file reflect 
that the veteran saw a mental health treatment provider 
weekly, or more frequently, during the portion of 1998 for 
which records have been obtained.  Those clinical records 
reflect attempts to help the veteran with insight and 
judgment, including as to relationships.  Those records 
reflect that the veteran married his fourth spouse about two 
weeks after meeting her.  The records reflect that the 
marriage was stormy and short-lived.  The Board finds that, 
although the VA examiner who conducted the September 1997 VA 
examination concluded that the veteran's judgment and insight 
were good, the later treatment records reflect at least some 
or occasional or episodic impairment of judgment and insight.

After a review of the evidence of record, the Board finds 
that the evidence establishes that the veteran has diminished 
peer relationships, some isolation, problems with bad temper 
and anger, a variable sleep pattern, and somewhat diminished 
memory and concentration, suspiciousness (at least of his 
former spouses, and subjective complaints of memory loss and 
inability to concentrate, as well as at lest occasional 
impairment of judgment and insight.  

The Board notes that the GAF assigned on VA examination in 
September 1997, a score of 65, equates to some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships, according to DSM-IV.  However, 
since that time, the veteran's relationship with his wife, 
his fourth spouse, has disintegrated.  The record reflects 
that the veteran presently has some difficulty with his 
social functioning, but does have a few friends and maintains 
contact with two of his five children, which shows he has 
some meaningful interpersonal relationships.  

Thus, the Board finds the veteran's dysthymia more nearly 
approximates a mental disorder productive of some 
occupational and social impairment with occasional decrease 
in work efficiency and ability to perform occupational tasks, 
although the veteran is generally able to function 
satisfactorily.  As such, the criteria for a 30 percent 
evaluation under Diagnostic Code 9433 for the veteran's 
dysthymia are met.  See 38 C.F.R. § 4.130, Diagnostic Code 
9433 (1999). 

However, the Board does not find that the veteran meets the 
criteria for an evaluation in excess of 30 percent for his 
mood disorder.  In particular, there is no evidence that the 
veteran's speech has ever been circumstantial, illogical or 
irrelevant, that he neglects his personal appearance or 
hygiene, or that he engages in obsessional rituals.  There is 
no evidence of impairment of judgment or of abstract 
thinking.  There is no evidence that the veteran has panic 
attacks.  He has been able to cooperate with ongoing care for 
his medical problems.  Although the veteran has difficulty 
managing his anger, it does not appear that he meets any 
other criteria for a 50 percent evaluation.  The Board finds 
that the preponderance of the evidence is against a finding 
that his service-connected dysthymic disorder is of such 
severity as to meet or approximate the criteria for a 50 
percent evaluation.  

III.  Conclusion

The Board has also considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence relevant to the 
issue of increased initial rating for dysthymia is not in 
relative equipoise, and thus, the benefit of the doubt rule 
does not apply to this issue.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1998), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's recurrent kidney stones 
and dysthymia do not constitute "exceptional cases" as to 
allow for the assignment of an extraschedular rating.  
Indeed, the record does not show either that the disabilities 
which are the subject of this appeal have led to frequent 
periods of hospitalization or that they interfere with his 
employment to an extent greater than that which is 
contemplated by the initial 30 percent ratings assigned, as 
found by the Board in this decision.  Further, and as is 
apparent from the foregoing discussion, it cannot be said 
that the schedular rating criteria are inadequate in this 
instance. 


ORDER

A 30 percent initial evaluation for recurrent kidney stones 
is granted, subject to the provisions governing the payment 
of monetary benefits.  

A 30 percent initial evaluation for dysthymia is granted, 
subject to the provisions governing the payment of monetary 
benefits.  


REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999). An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant; otherwise, the 
determination will become final. 38 C.F.R. § 20.302 (1999).  

When the Board determines, though the course of it review, 
that further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction.  38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).

In this instance, in a January 1998 rating decision, the 
veteran was denied service connection for an eye disorder 
secondary to the service connected non-Hodgkin's lymphoma, 
status post small bowel resection and short bowel syndrome 
with malnutrition.  And, in a February 1998 VA form 21-4138 
(Statement in Support of Claim), the veteran expressed 
disagreement with the RO's January 1998 decision.  As such, 
the Board finds that the veteran initiated the appellate 
process with respect to the issue of entitlement to service 
connection for an eye disorder as secondary to the service 
connected non-Hodgkin's lymphoma, status post small bowel 
resection and short bowel syndrome with malnutrition, as per 
Manlincon v. West, 12 Vet. App. 238 (1999).  

However, the present record does not contain a statement of 
the case addressing this issue.  And therefore, to comply 
with the statutory and regulatory requirements, the case is 
REMANDED to the RO for the following action:

The veteran and his representative 
should be given a Statement of the Case 
covering all pertinent laws, 
regulations, and evidence on the 
veteran's claim of entitlement to 
service connection for an eye disorder 
as secondary to the service connected 
non-Hodgkin's lymphoma, status post 
small bowel resection and short bowel 
syndrome with malnutrition.  If the 
veteran's claim is considered not well-
grounded, the veteran should be informed 
of the evidence required to well-ground 
the claim.  The veteran and his 
representative should be provided with 
information regarding the appropriate 
time period within which to submit a 
Substantive Appeal.  And, if a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

